           Case 1:17-cr-00339-AJN Document 332 Filed 08/23/21 Page 1 of 7


UNITED STATES DISTRICT COURT                                              SDCSDNY
SOUTHERN DISTRICT OF NEW YORK                                           DOCUMENT
                                                                        EUC' , R.O:N I CALLY. FILED
                                                                        DOC #:._ _ _ _ _ _ __
                                                                        DATE FlL D~    8/23/21
     United States of America,

                   –v–
                                                                                  17-cr-339 (AJN)
     Christian Cardenas,
                                                                               OPINION & ORDER
                           Defendant.




ALISON J. NATHAN, District Judge:

          Christian Cardenas moves for compassionate release pursuant to 18 U.S.C. § 3582(c).

He contends that the extraordinary circumstances of the pandemic support his release, both

because he has medical conditions that place him at heightened risk for serious illness or death

from COVID-19 and because he has endured unusually harsh conditions during his

incarceration. The Government counters that he has been vaccinated against COVID-19 and so

faces a low risk of infection. After considering the sentencing factors set forth in 18 U.S.C.

§ 3553(a), the Court finds that the sentence it originally imposed is now greater than necessary to

achieve the purposes of punishment and that extraordinary and compelling circumstances

warrant a reduction in Mr. Cardenas’s sentence, but not his immediate release. The Court

reduces his sentence of imprisonment by one year.

I.        Background

          The Government charged Mr. Cardenas and eight codefendants for their roles in a

conspiracy to distribute heroin, cocaine, and fentanyl in and around Rockland County from 2012

to 2017. PSR ¶ 13. Mr. Cardenas supplied his coconspirators with heroin that contained

fentanyl and so was particularly dangerous to those who used it. After learning that a neighbor
         Case 1:17-cr-00339-AJN Document 332 Filed 08/23/21 Page 2 of 7


had a nonfatal overdose on heroin he supplied, Mr. Cardenas continued selling it. Id. ¶¶ 15–19;

see Sentencing Tr., Dkt. No. 237, at 33. He was arrested in June 2017. In total, he was

responsible for the distribution of between one and three kilograms of heroin. PSR ¶ 20. After

considering the applicable sentencing factors, including Mr. Cardenas’s apparent remorse and

family responsibilities, the Court imposed a below-guideline sentence of ninety-six months’

imprisonment. Sentencing Tr. at 34–35.

       Mr. Cardenas is incarcerated as USP Lewisburg with a projected release date in March

2024. He made an administrative request for compassionate release to the warden of USP

Lewisburg and, following denial, moved the Court for relief. Dkt. No. 319. The Court

appointed counsel to file a supplemental brief on Mr. Cardenas’s behalf. Id. The Government

opposes his motion. See Gov. Opp., Dkt. No. 327.

II.    Discussion

       Section 3582(c) of title 18 provides a limited exception to the rule that “[f]ederal courts

are forbidden, as a general matter, to ‘modify a term of imprisonment once it has been

imposed.’” Freeman v. United States, 564 U.S. 522, 526 (2011) (quoting 18 U.S.C. § 3582(c)).

It allows a court to “reduce” a term of imprisonment, after considering the factors set forth in 18

U.S.C. § 3553(a), if “it finds that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Though often referred to as

“compassionate release,” the statute permits any reduction in sentence up to and including a

reduction to time served. United States v. Rodriguez (Diego Rodriguez), 492 F. Supp. 3d 306,

309 (S.D.N.Y. 2020). “A district court could, for instance, reduce but not eliminate a



                                                 2
         Case 1:17-cr-00339-AJN Document 332 Filed 08/23/21 Page 3 of 7


defendant’s prison sentence, or end the term of imprisonment but impose a significant term of

probation or supervised release in its place.” United States v. Brooker, 976 F.3d 228, 237 (2d

Cir. 2020).

       The First Step Act of 2018, 132 Stat. 5194, 5239, amended this section to allow

defendants to seek a sentence reduction in court after they have exhausted their administrative

remedies or thirty days have lapsed from the receipt of a compassionate release request by the

warden. United States v. Scparta, No. 18-cr-578 (AJN), 2020 WL 1910481, at *4 (S.D.N.Y.

Apr. 20, 2020). “Chief among the[] changes [made by the First Step Act] was the removal of the

BOP as the sole arbiter of compassionate release motions.” Brooker, 976 F.3d at 233. Once a

defendant satisfies the statute’s exhaustion requirement, the First Step Act grants district courts

“broad” discretion to consider “the full slate of extraordinary and compelling reasons that an

imprisoned person might bring before them in motions for compassionate release.” Id. at 237.

The Government does not contest exhaustion here, and Mr. Cardenas waited more than thirty

days from his administrative request to seek relief from this Court. See Dkt. No. 339.

       To grant a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i), the Court must

consider the factors set forth in 18 U.S.C. § 3553(a) and find that “extraordinary and compelling

reasons warrant” a reduction in sentence and that a reduction in sentence would be consistent

with any applicable policy statements issued by the Sentencing Commission. The Court finds

that these requirements are met.

       The Court begins by considering whether “extraordinary and compelling reasons warrant

such a reduction [in sentence] . . . and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Since the



                                                  3
         Case 1:17-cr-00339-AJN Document 332 Filed 08/23/21 Page 4 of 7


Second Circuit’s decision in Brooker, courts are no longer bound by the policy statement in

U.S.S.G. § 1B1.13 in deciding a defendant’s motion under 18 U.S.C. § 3582(c)(1)(A). See

Brooker, 976 F.3d at 235–36. The Court therefore looks to § 1B1.13 for guidance in the exercise

of its discretion, but is free to consider other factors that might make a defendant’s circumstances

extraordinary and compelling.

       This Court has repeatedly found that the COVID-19 pandemic presents an extraordinary

and unprecedented threat to incarcerated individuals. See, e.g., United States v. Gross, 452 F.

Supp. 3d 26, 30 (S.D.N.Y. 2020) United States v. Williams-Bethea, 464 F. Supp. 3d 562, 568

(S.D.N.Y. 2020); see also Nkanga, 450 F. Supp. 3d 491, 492 (S.D.N.Y. 2020). This Court has

also followed others in this District in finding that the pandemic may present extraordinary

circumstances even for those who have already recovered from or been vaccinated against

COVID-19 and thus face a lower risk of infection. See United States v. Rodriguez (Anthony

Rodriguez), No. 16-cr-07 (AJN), 2020 WL 7640539, at *4 (S.D.N.Y. Dec. 23, 2020); see, e.g.,

United States v. Barajas, No. 18-cr-736 (NSR), 2020 WL 3976991, at *10–11 (S.D.N.Y. July 13,

2020); United States v. Graham, No. 16-cr-786-02 (NSR), 2020 WL 5604050, at *3 (S.D.N.Y.

Sept. 17, 2020). The pandemic has imposed serious burdens on inmates apart from medical

risks, including unprecedented restrictions on visitation, activities, and inmate movement within

facilities. Anthony Rodriguez, 2020 WL 760539, at *4.

        Mr. Cardenas has felt these burdens particularly acutely. Pandemic-related lockdowns

have severely limited his access to communications with his family. As a result of Lewisburg’s

suspension of social visits, he has not seen his wife and young daughter since 2019. Cardenas

Br., Dkt. No. 326, at 10. Access to telephones has been similarly restricted. Id. Mr. Cardenas’s



                                                 4
         Case 1:17-cr-00339-AJN Document 332 Filed 08/23/21 Page 5 of 7


incarceration has also taken an extraordinary practical toll on his family. His wife lost her job

during the pandemic and must care for both her elderly mother and daughter, whose school has

shut down. Cardenas Br., Ex. D. Without Mr. Cardenas to help, her caretaking obligations

prevent her from seeking work and leave her unable to support their family. Id.

       The Court finds that these circumstances are extraordinary and compelling. It

emphasizes, of course, that restrictions on visitation or other pandemic-related measures taken by

prisons will not amount to extraordinary circumstances for most defendants who have recovered

from or been vaccinated against COVID-19. For others, the balance of the § 3553(a) factors may

not support a reduction in sentence even accounting for the extraordinary circumstances of the

pandemic. It is the rare case in which the pandemic will amount to extraordinary circumstances

for a defendant who does not face heightened medical risks from COVID-19. But Mr.

Cardenas’s is such a case. The Court thus finds that this requirement for a reduction in sentence

is satisfied and so turns next to the § 3553(a) factors.

       Because this Court sentenced Mr. Cardenas, it is intimately familiar with how the

§ 3553(a) factors apply to his case. Mr. Cardenas was involved in a major drug conspiracy and

was responsible for the distribution of large quantities of heroin. What’s more, his activities

resulted in at least one nonfatal overdose. Though he expressed concern about the dangers of

heroin adulterated with fentanyl after learning of that overdose, he continued to sell it. This was

a serious offense.

       But other factors have emerged since the Court sentenced Mr. Cardenas that weigh in

favor of a lower sentence. Mr. Cardenas has a spotless disciplinary record while incarcerated.

Cardenas Br., Ex. E. He has worked while incarcerated and has completed a number of



                                                   5
         Case 1:17-cr-00339-AJN Document 332 Filed 08/23/21 Page 6 of 7


educational courses and drug abuse counseling, though the pandemic has prevented him from

continuing the GED course he began while incarcerated. Cardenas Br., Exs. F–G. His wife has

arranged for a job for him when he is released. Cardenas Br., Ex. D. And, as discussed above,

the time Mr. Cardenas has served in prison has been much more onerous than the Court

contemplated when it sentenced him. Accounting for the pandemic’s impact on Mr. Cardenas’s

conditions of confinement and the burdens it has imposed on his family, “the sentence [he] is

now serving looks materially different from the sentence the Court envisioned.” United States v.

Garcia, 505 F. Supp. 3d 328, 332 (S.D.N.Y. 2020).

       The Court also takes into account “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct.” 18

U.S.C. § 3553(a)(6). The Court previously granted compassionate release to one of Mr.

Cardenas’s co-defendants who pled guilty to the same statutory offense. See United States v.

Bolanos, No. 17-cr-339 (AJN), 2020 WL 7647458 (S.D.N.Y. Sept. 17, 2020). Though Mr.

Cardenas arguably bears more culpability than his co-defendant based on the circumstances of

his offense, the Court finds that the size of the disparity between their sentences is unwarranted.

       The sentence the Court imposed was, at the time, sufficient but no greater than necessary

to achieve the purposes of sentencing. However, its analysis is different under present

circumstances. Although the Court does not believe immediate release would be consistent with

the seriousness of Mr. Cardenas’s offense, it concludes that a modest reduction in Mr.

Cardenas’s sentence is appropriate. See, e.g., United States v. Henareh, No. 11-cr-93 (JSR),

2021 WL 119016, at *5 (S.D.N.Y. Jan. 13, 2021). After considering the § 3553(a) factors, the

Court finds that a total sentence of eighty-four months’ imprisonment—that is, a one-year



                                                 6
         Case 1:17-cr-00339-AJN Document 332 Filed 08/23/21 Page 7 of 7


reduction in the Court’s original sentence—is sufficient but no greater than necessary to achieve

the purposes of sentencing. The Court will thus exercise its discretion to reduce Mr. Cardenas’s

sentence accordingly.

III.   Conclusion

       For the foregoing reasons, the Court GRANTS in part Mr. Cardenas’s motion for a

reduction in sentence. The Court resentences Mr. Cardenas to eighty-four months’

imprisonment. All other aspects of the Court’s judgment remain in full force and effect.



       SO ORDERED.



Dated: August 23, 2021                              __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge




                                                7
